DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/12/21, with respect to the rejection(s) of claim(s) 1-13, 17-21, 23-29 and 30  under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112a and 112b.
Examiner notes applicants arguments directed to it not being the treatment beam which is being reflected back and sensed is not persuasive, as this is taught in Sch see [0070] “confocal reflectometry can be used for the adjustment of delivered laser energy during treatment”. The concept of measuring the reflected light of the treatment beam is further known as shown by US 20110196350 see [0095] “Alternate methods of assessing the tissue separation may also be employed, such as a confocal back-reflectance configuration using the treatment beam itself”.

Examiner requests confirmation that US 20140316389 was co-owned at the time of the effective filing date to fall under the 102(b)(2)(C) exception.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 17-21, 23-29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a change in the delivery of a laser in the z-axis, does not reasonably provide enablement for identify any second location in the eye.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 12 and 23 recite “identifying a second location… “ and “repeating … the identifying step for the second location and plurality of additional locations.” The specification recites a way to perform the determination of identifying a second location based on comparing the threshold intensity levels to a threshold (see [0011], [0015]) which is based on where the focal point is on the z-axis and whether it is at a boundary. However, the specification does not provide any disclosure as to how to identify a second location which is not a change in the z-axis. It merely recites that it takes into account the intensity at the current position for the next position however how the actual identification of the next position is never actually disclosed. Furthermore, intensity would only have any effect on a z-axis determination, thus how is the x-y identified for the second point. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 17-21, 23-29 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12 and 31 recites “intensity signal of the electromagnetic radiation reflected from the treatment beam the focal point at the first location;” however it is unclear how the EM radiation is reflected back from the treatment beam. More specifically, the issue is the light is not “reflected from the treatment beam”, what is reflected is a portion of the treatment beam which is being reflected back from the tissue at the focal point. For those reasons the claim is indefinite. The claims depending from claim 1 also share this issue and are also indefinite for the same reasons. 

Claim 12 and 23 recite variations of “identifying a second location of the focal point using a feedback loop based in part on the measured intensity signal of the electromagnetic radiation reflected from the treatment beam the focal point at the first location”. It is unclear how a second position is identified. The feedback portion merely gives you a determination on depth (see applicants Fig. 10). Any focal point is in 3-D space as well as trying to track the curve of the lens (in the example discussed in the spec). Thus it is unclear how based just on the intensity measurement a next point in 3-D space is identified. The claims depending from these do not correct this issue and thus for the same reasons the claims depending from these claims are also indefinite.



Allowable Subject Matter
The claims 31-36 stand rejected under 112b however they appear allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110184395 see Fig. 8 and associated description; US 20110264081 see [0007]-[0008] and [0017]-[0018]; US 20100130966; US 20140316389 is relevant however Examiner is viewing it as excluded under 102(b)(2)(c) and MPEP 717.02 (a)(l)(A).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	02 December 2021